 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EUGENE RED PROTSMAN,                               No. 2: 19-cv-2446 KJN P
12                         Plaintiff,
13            v.                                         ORDER
14    WARDEN, et al.,
15                         Defendants.
16

17           Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On February 6, 2020, the undersigned granted plaintiff sixty days to file an

19   amended complaint. (ECF No. 9.)

20           On March 12, 2020, plaintiff filed a letter with the court stating that he cannot locate any

21   of the papers the court sent him before he was taken to the hospital. (ECF No. 11.) Plaintiff

22   alleges that without these papers, he cannot prepare an amended complaint. (Id.) Good cause

23   appearing, the undersigned will direct the Clerk of the Court to re-serve plaintiff with the January

24   3, 2020 order dismissing his complaint with leave to amend.

25           Accordingly, IT IS HEREBY ORDERED that:

26           1. The Clerk of the Court is directed to re-serve plaintiff with the January 3, 2020 order

27                 dismissing his complaint with leave to amend (ECF No. 5);

28   /////
                                                        1
 1         2. Plaintiff is granted sixty days from the date of this order to file an amended complaint.

 2   Dated: March 31, 2020

 3

 4

 5

 6
     Prot2446.ord
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
